DETAILED ACTION
Claims 1-7 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 26, 2020 and April 9, 2021 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Whitney Remily (Reg. No. 59,981) on February 11, 2022.
Claims 7 has been amended as follows:
Line 2: after the words “step of reaction” delete the word “a compound” and insert --- : an amine salt of a compound of formula (VIII) ---.
The last line: after the words “in the formula (I)” insert ---, and wherein the compound of formula (VIII) is substituted with at least one sulfo group, which formulates the amine salt.---.


Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The present claims 1-7 are allowable over the closest references: Cornelius et Angewandte Chemie, International Edition, 2017, vol. 56, no. 31, pp. 9 058- 9061, and Skalski et al., "Structurally-Defined, Sulfo-Phenylated, Oligophenylenes and Polyphenylenes", Journal of the American Chemical Society, 2015, vol. 137, no. 38, pp. 12223-12226.
Cornelius discloses a sulfonated polyphenylene polymer, derived by controllably sulfonating a polyphenylene polymer with a sulfonating agent, the sulfonated polyphenylene polymer having repeat units of the following structure 1:


    PNG
    media_image1.png
    332
    725
    media_image1.png
    Greyscale

in which R1, R2 and R3 are the same or different, wherein each R1, R2 and R3 is H or an unsubstituted or inertly-substituted aromatic moiety; 
Ar1 and Ar2 are the same or different, wherein each Ar1 and Ar2 is an unsubstituted aromatic moiety or inertly-substituted aromatic moiety; 

wherein any combination of R1, R2 and R3 and Ar1 and Ar2 comprises a sub-combination selected from the group consisting of: 
a) R1 is different than R2, 
b) R1 is different than R3, 
c) R2 is different than R3, 
d) Ar1 is different than Ar2, and 
e) R1=R2= R3=Ar1=Ar2 (claim 1).
Yang discloses a proton conducting copolymer electrolyte comprising: 
a proton conducting sulfonated poly(phenylene) hydrophilic domain; and 
a hydrophobic domain comprising a main chain comprising a plurality of bonded arylene groups; wherein essentially all of the bonds in the main chain of the copolymer electrolyte are carbon-carbon or carbon-sulfone bonds, 
wherein the structure of the hydrophilic 

    PNG
    media_image2.png
    252
    260
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    631
    612
    media_image3.png
    Greyscale

R2 is: (CF2)l SO3H; (CH2)lSO3H; 
l is an integer in the range from 0 to 10; 
a is an integer in the range from 1 to 5; 
b is an integer in the range from 1 to 5; and 
m is an integer in the range from about 1 to 100 (claims 1-4).

Structure I shows a basic DAPP composition polymerized to form poly(phenylene) polymer, which can be between, for example, about 10-300 repeat units. Structure I is synthesized by various methods, including Diels Alder reactions for example where 1,4-bis(2,4,5-triphenylcyclopetadienone)benzene [bis tetracyclone] reacts with p-bis(ethynyl)benzene to yield carbon monoxide and poly(phenylene). Alternatively, poly(phenylene) and carbon dioxide are produced by the condensation of 2-pyrone with p-bis(ethynyl)benzene.

    PNG
    media_image4.png
    319
    586
    media_image4.png
    Greyscale

1, R2 and R3, which can be the same or different entities, wherein each R1, R2 and R3 is H or an unsubstituted or inertly-substituted aromatic moiety. Ar1 represents an unsubstituted or inertly substituted aromatic moiety; Ar2 represents an unsubstituted or inertly substituted aromatic moiety. Aromatic moiety includes phenyl polyaromatic and fused aromatic moieties that can be unsubstituted or inertly-substituted and include:

    PNG
    media_image5.png
    917
    721
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    624
    718
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    265
    548
    media_image7.png
    Greyscale

2--, --CH2--, --O—CF2--, perfluoroalkyl, perfluoroalkoxy,

    PNG
    media_image8.png
    364
    777
    media_image8.png
    Greyscale

where R5 may be --H, CH3, --CH2CH3, --(CH2)CH3 or Ph, (where Ph is phenyl). Substituent groups that do not react under Diels Alder polymerization conditions and under casting film conditions define inert substitution. Functional groups include but are not restricted to x=CH3, CEt3, CCH3, CF3, NMe2, NH2, F, Cl, Br, OCH3, OH, OCF3, O--Ph, Ph, and SO3R5.
Synthesis of DAPPs can be performed using a modification of the method known in the art wherein to bis-tetracyclone (50.0 g; 72.4 mmol) and 1,4-diethynylbenzene (9.13 g; 72.4 mmol) in a 500 mL Schlenk flask is added diphenyl ether (250 mL) and the resulting mixture is frozen in an ice bath. The mixture is freeze-thaw degassed (3x) before heating under argon (1 atm) at 1800C. for 24 h. Periodically, carbon monoxide is vented to avoid over-pressurization of the reaction flask. Subsequently, additional diethynylbenzene (0.10 g; 0.8 mmol) is added to the viscous slurry and the mixture is stirred for an additional 12 h at 1800C. The reaction vessel is then cooled to room 0C., 48 h at 2300C., and 24 h at room temperature. A 96% yield (52 g collected) of a tough, yellow solid is obtained. In one embodiment, the DAPP polymer is polymerized in the absence of a metal catalyst (col. 4, line 59 through col. 6, line 52).
Hibbs discloses an epoxy-crosslinked sulfonated poly(phenylene) copolymer composition having the following structure

    PNG
    media_image9.png
    940
    1355
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    911
    1370
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    187
    1297
    media_image11.png
    Greyscale

where m=0.01 to 0.99, and R=H or SO3H; and at least one of the R groups is SO3H (claim 2).
Adamski discloses that two classes of novel sulfonated phenylated polyphenylene ionomers are investigated as polyaromatic-based proton exchange membranes. Both types of ionomer possess high ion exchange capacities yet are insoluble in water at elevated temperatures. They exhibit high proton conductivity under both fully hydrated conditions and reduced relative humidity, and are markedly resilient to free radical attack. Fuel cells constructed with membrane-electrode assemblies containing each ionomer membrane yield high in situ proton conductivity and peak 
Skalski discloses 
    PNG
    media_image12.png
    1
    1
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    1
    1
    media_image13.png
    Greyscale
[AltContent: rect]the synthesis and molecular characterization of structurally defined, sulfo-phenylated, oligo- and polyphenylenes that incorporate a novel tetrasulfonic acid bistetracyclone monomer. The utility of this monomer in the [4 + 2] Diels−Alder cycloaddition to produce well-defined, sulfonated oligophenylenes and prefunctionalized polyphenylene homopolymers is demonstrated. Characterization of the oligophenylenes indicates formation of the meta−meta and para−para adducts in a ∼ 1:1 ratio. These functionalized monomers and their subsequent coupling provide a route to prepare novel, sterically encumbered, sulfonated polyphenylenes possessing unprecedented structural control(abstract). 
    PNG
    media_image12.png
    1
    1
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    1
    1
    media_image13.png
    Greyscale
[AltContent: rect] 
    PNG
    media_image12.png
    1
    1
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    1
    1
    media_image13.png
    Greyscale
[AltContent: rect]
However, the above-mentioned references of Cornelius et al., Yang et al., Fujimoto et al., Hibbs et al., Adamski et al., and Skalski et al. do not disclose or fairly suggest the claimed compound having a structure represented by the following general formula (I) 

    PNG
    media_image14.png
    227
    809
    media_image14.png
    Greyscale

in the above-mentioned general formula (I), "L" and "n" are molar fractions when l+n=1.0, and 0≤.l<1.0 and 0<n≤1.0, A represents a structure represented by the following general formula (II) or (III), B represents a structure represented by the following general formula (VII),  the respective structural units are random copolymerized, and 
at least one benzene ring in the formula (I) has at least one sulfo group, 

    PNG
    media_image15.png
    419
    586
    media_image15.png
    Greyscale

1 to R4 are each independently selected from hydrogen and an alkyl group having 1 to 3 carbon atoms R1 and R2 form together with the carbon atom, they are attached to, an aromatic ring or a fused aromatic ring and R3 and R4 form together with the carbon atom, they are attached to, an aromatic ring or a fused aromatic ring, or R1, R3 and R4 are hydrogens and R2 is a single bond and bonded to the carbon of "c", 
X is a single bond, or a structure represented by the following formula (IV), the following formula (V) or the following formula (VI), when X is a single bond, bonds "a"s are both bonded at ortho positions or both bonded at meta positions relative to the carbons bonded to X, when X is a structure represented by the following formula (IV), the bonds "a"s are both bonded at para positions relative to the carbons bonded to X, and when it is a structure represented by the following formula (V), the bonds "a"s are both bonded at para positions or both bonded at meta positions relative to the carbons bonded to X, when X is a structure represented by the following formula (VI), the bonds "a"s in the above-mentioned general formula (II) or (III) exist only one of these, and A binds to other structure or a structural unit by one of the bonds "a"s and the bond "b" (claim 1). 

    PNG
    media_image16.png
    713
    522
    media_image16.png
    Greyscale

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Cornelius et al., Yang et al., Fujimoto et al., Hibbs et al., 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764